EXHIBIT 10.4

AGREEMENT
This Agreement (“Agreement”), dated July 30, 2014 is made and entered into by
and between Charles R. Cox (the “Employee”) and Furmanite Corporation (the
“Company”):
WHEREAS, Employee has tendered his resignation as Chairman of the Board, and has
indicated his intent to resign as Chief Executive Officer of the Company
effective December 31, 2014 (the “Separation Date”).
WHEREAS, Employee and the Company (the “Parties”) wish to terminate the
employment relationship between them on the terms set forth in this Agreement;
WHEREAS, the Company wishes to retain Employee as an employee to the Company on
the terms set forth in this Agreement;
WHEREAS, the Parties wish to mutually release each other from certain claims on
the terms set forth in this Agreement;
WHEREAS, both Parties have read and understand the terms and provisions of this
Agreement and desire and intend to be bound by the terms and provisions of this
Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement and other valuable consideration, the
sufficiency of which is acknowledged, the Parties agree as follows:
1. Amendment of Prior Agreements. This Agreement is intended to amend multiple
agreements with Employee including the 2012 Long Term Equity Reward agreement,
the 2013 Long Term Equity Reward agreement, the 2014 Long Term Incentive award,
the 2014 Incentive Compensation Plan agreement, and other previous equity and
option grants to Employee to the extent noted herein. In the event of conflict
with such other agreements this Agreement shall govern.
2. Release and Waiver Agreement. The Parties acknowledge and understand that
this Agreement is a release and waiver contract and that this document is
legally binding. Each Party understands that by signing this Agreement, he or it
has read and understood each provision and is agreeing to all of the provisions
set forth in this Agreement.
3. Cessation Of Employment. Employee’s retirement was approved by Company to be
effective December 31, 2014 and at such time Employee will resign from all
positions as an officer, and manager that he held with the Company and any
subsidiary or affiliate of the Company, including but not limited to his
positions as Chief Executive Officer of the Company.
4. Compensation. In exchange for the promises and covenants of Employee
contained in this Agreement and subject to the provisions contained in this
Agreement, as compensation, the Company covenants and agrees to:
(a) Options. On the Separation Date, the Company shall (i) accelerate the
vesting of all outstanding unvested stock options previously granted by the
Company to Employee (the “Unvested Options”) with such accelerated vesting to be
effective on the Separation Date, (ii) extend the period of exercisability of
the following stock options previously granted by the Company to Employee to the
earlier of December 31, 2015 or 1 year from the Separation Date:


--------------------------------------------------------------------------------

Page 1 of 7



--------------------------------------------------------------------------------







Grant Date
Exercise Price per Share ($)
 
Number of Options
 
 
 
 
3/10/2010
3.85
 
100,000
6/28/2012
4.63
 
34,195
5/09/2013
6.89
 
29,198
5/13/2014
10.85
 
21,830
 
 
 
 
 
 
 
185,223



The Parties acknowledge that Employee also has the following vested options
outstanding that were granted to Employee in his role as a director prior to his
appointment to CEO. The Parties acknowledge that Employee will have until August
18, 2015 to exercise these options:
Grant Date
Exercise Price per Share ($)
 
Options
8/19/2005
2.38
 
20,000



However, in no event will Employee be permitted to exercise the Unvested Options
before the expiration of seven days after Employee signs this Agreement without
revocation (the “Effective Date”).
The Parties agree the stock option tables above represent a complete and
accurate listing of all the Employee’s outstanding stock options and that no
other stock options are or will be subject to this Agreement.
(b) Restricted Stock Units. On or before the Separation Date, the Company shall
accelerate the vesting of all outstanding unvested restricted stock unit awards
previously granted by the Company to Employee so that effective on the
Separation Date all substantial risk of forfeiture restrictions applicable to
the restricted stock unit awards shall lapse and Employee shall be entitled to
receive shares of the Company’s common stock related to the restricted stock
unit awards as follows:
Grant Date
 
Restricted Stock Units
6/14/2011
 
10,054
3/2/2012
 
8,345
6/28/2012
 
8,261
5/9/2013
 
25,907
5/13/2014
 
25,070
 
 
77,637





--------------------------------------------------------------------------------

Page 2 of 7



--------------------------------------------------------------------------------



The Parties agree that the restricted stock units table above represents a
complete and accurate listing of all the Employee’s outstanding unvested
restricted stock units and that no other restricted stock units are or will be
subject to this Agreement.
(c) Deferred Compensation. The Company shall pay Employee $820,000 in accordance
with Exhibit A commencing six months from the Separation Date.
(d) ICP. Employee is a participant in the Company’s 2014 Incentive Compensation
Plan (“ICP Plan”) and has a target award of $288,000, subject to the terms and
conditions of the ICP Plan. Provided the performance measures are achieved and
in accordance with the terms and conditions of the ICP Plan, Employee shall be
entitled to compensation earned under and as provided by the ICP Plan, even
though Employee will not have continued employment through the payment date of
the award as required under the terms of the ICP Plan. Any compensation earned
under this section 4(d) is to be paid to Employee on or before March 15, 2015.
To the extent the Separation Date occurs prior to December 31, 2014, Employee’s
compensation under the ICP shall be prorated. In such event, the award shall be
calculated by taking Employee’s actual days of service for the 2014 calendar
year divided by 365 multiplied by Employee’s award earned under the ICP Plan.
(e) Vacation. The Company shall pay Employee for all earned but unused vacation
he is entitled to as of the Separation Date, to be paid to him within fourteen
(14) business days after the Separation Date.
The Company’s payment of the compensation described in clauses (a), (b), (c),
(d) and (e) of this Section 4 is subject to applicable federal, state and local
taxes and withholding. Employee shall have no right to any further payments or
benefits, however calculated or paid, including bonuses, commissions, or
incentive compensation.
5. Consultation With Attorney, Review Period and Revocation Period. (a) Employee
is advised, and acknowledges that he has been advised, to consult with an
attorney before executing this Agreement concerning the meaning, import, and
legal significance of this Agreement. Employee acknowledges that he has read
this Agreement, as signified by his signature hereto, and is voluntarily
executing the same after advice of counsel for the purposes and consideration
expressed in this Agreement.
(b) Employee acknowledges that he has been provided with a period of at least 21
days within which to consider, review, and reflect on the terms of this
Agreement. In the event that he executes this Agreement prior to the expiration
of the 21-day period, he hereby waives the balance of said period.
(c) Employee has seven days in which he may revoke this Agreement after he signs
it. This Agreement shall not be effective until the expiration of seven days
after Employee signs it without revocation. Any amounts payable under this
Agreement shall be paid no sooner than the expiration of seven days after
Employee signs it. Any revocation of this Agreement must be delivered to the
Company, Attention: Legal, at 10370 Richmond Ave. Suite 600, Houston, Texas
77042, before the expiration of seven days after Employee signs this Agreement.
6. Releases. In exchange for the promises and covenants contained in this
Agreement, the Parties covenant and agree as follows:


(a) Release and Waiver by Employee. For and in consideration of the compensation
described in Section 4, as well as the covenants and promises contained in this
Agreement, the receipt and sufficiency of which are acknowledged, Employee on
behalf of himself and his family, assigns, representatives, agents, heirs and
attorney, if any, fully, finally, and forever releases, acquits and discharges
the Company, along with its former and present parents, subsidiaries, and
affiliates, and its and their respective predecessors, successors and assigns,
if any, as well as its and their respective former and present officers,
administrators, directors, shareholders, general or limited partners,
representatives, agents, employees and attorneys, if any, jointly and severally
(collectively, the “Released Parties”), from any and all claims,


--------------------------------------------------------------------------------

Page 3 of 7



--------------------------------------------------------------------------------



demands, actions, liabilities, obligations and causes of action of whatever kind
or character, whether known or unknown, that Employee or anyone on his behalf or
for his benefit has or might claim to have against the Released Parties for any
and all injuries, harm, damages (actual and punitive), penalties, costs, losses,
expenses, attorney’s fees and liability or other detriment, if any, whatsoever
and whenever incurred or suffered by Employee arising out of, relating to, or in
connection with any transaction, occurrence or omission that transpired before
the execution of this Agreement, including, without limitation:
(i) any claim under federal, state, or local law that provides civil remedies
for the enforcement of rights arising out of the employment relationship,
including, without limitation, discrimination and retaliation claims, such as
claims or causes of action under Title VII of the Civil Rights Act of 1964 as
amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as amended, 42
U.S.C. § 1981; The Civil Rights Act of 1991. as amended, 42 U.S.C. § 198; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; Americans
With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor
Standards Act, as amended, 29 U.S.C. § 201, et seq.; Employee Retirement Income
Security Act, as amended, 29 U.S.C. 1000 et seq.; Family and Medical Leave Act,
as amended, 29 U.S.C. § 2601, et seq.; the Texas Commission on Human Rights Act,
as amended, Texas Labor Code § 21.001, et seq.; or any other statute prohibiting
discrimination or retaliation in employment under any federal, state, or local
law; and (ii) except as set forth in Section 4. Compensation claims for unpaid
or withheld wages, relocation allowances or benefits, other benefits,
commissions, stock options, bonuses or profit-sharing, wrongful discharge,
breach of contract, breach of fiduciary duty, promissory estoppel, fraud, breach
of any implied covenants, assault, battery, negligence, defamation, invasion of
privacy, slander, intentional infliction of emotional distress, or any other
contract, tort, or statutory claim; provided that nothing in this Agreement
shall be construed as a release by Employee of any (i) salary earned through the
Separation Date, (ii) outstanding expense reimbursement claims as of the
Separation Date in accordance with the Company’s policies, (iii) rights under
the Company’s 401(k) Plan earned through the Separation Date, (iv) rights under
the Company’s medical and dental insurance plan to which Employee is entitled
through the Separation Date, (v) rights of Employee to indemnification and
advance of expenses pursuant to the Company’s bylaws and pursuant to the
indemnification assurance agreement between the Parties (the “Indemnification
Documents”), (vi) rights of the Employee under any insurance policies maintained
by the Company and (vii) rights of Employee under this Agreement;


Employee covenants and agrees that he will not initiate, or cause to be
initiated, any action or cause of action against the Company or any of the other
Released Parties in the future asserting any claim covered by the release
contained in this Agreement. Employee further agrees to indemnify the Company
and all other Released Parties for (i) any additional sum of money that any of
them may be compelled to pay Employee as a result of a claim covered by this
release, and (ii) any of the associated legal fees, costs and expenses of the
Company or any other Released Party on account of Employee bringing or allowing
to be brought on his behalf any legal action based directly or indirectly on the
claims covered by the release. For and in consideration of the compensation
described in Section 4, as well as the covenants and promises contained in this
Agreement, Employee agrees to execute and deliver to Company the Post Separation
Waiver included below within 7 days of the Separation Date.


(b) Release and Waiver by the Company. The Company covenants and agrees that it
will not initiate, or cause to be initiated, any action or cause of action
against Employee asserting a claim associated with Employee’s duties and
responsibilities as an employee of the Company, if acting within the scope of
his employment and not illegally. The Company further agrees to indemnify
Employee for any sum of money that Employee may be compelled to pay, together
with associated legal fees, costs and expenses, as a result of any action or
claim brought by the Company or any Released Party that the Company has agreed
not to initiate pursuant to the immediately preceding sentence. Notwithstanding
the foregoing, nothing in this Agreement shall be construed as a release by the
Company of any (i) rights of the Company under the Furmanite Corporation
Proprietary Information, Inventions and Non-Solicitation Agreement between
Employee and the Company (the “Proprietary Information Agreement”) and (ii)
rights of the Company under this Agreement. The Company shall pay Employee the
indemnification and reimbursement amounts described in this Section 6(b) within
ten business days after the delivery of Employee’s written request for the
payment accompanied by such evidence of costs and expenses as the Company may
reasonably require. The parties intend and agree that such ten business day
deadline is not to be extended as a result of the following sentence which is
included solely for the purpose of complying with Section 409A. The Company
shall pay Employee the indemnification and reimbursement amount described in
this Section 6(b) by the last day of the Employee’s taxable year following the
taxable year in which Employee incurred such costs and expenses. The costs and
expenses that are subject to reimbursement pursuant to this Section 6(b) shall
not be limited as a result of when the costs and expenses are incurred. The
amount of costs and


--------------------------------------------------------------------------------

Page 4 of 7



--------------------------------------------------------------------------------



expenses eligible for reimbursement pursuant to this Section 6(b) during a given
taxable year of Employee shall not affect the amount of costs and expenses
eligible for reimbursement in any other taxable year of Employee. The right to
reimbursement pursuant to this Section 6(b) is not subject to liquidation or
exchange for another benefit.


(c) The Parties acknowledge and agree that although Section 6(b) prohibits
Employee from filing a lawsuit concerning claims covered by the release, it does
not prohibit Employee from lodging a complaint with or participating in a
proceeding before any governmental agency or challenging whether this Agreement
was entered into on a knowing and voluntary basis.


(d) Employee acknowledges and agrees that the payment of monies under this
Agreement includes monies to which Employee was not previously otherwise
entitled and, further, that the payment of monies under this Agreement
constitutes fair and adequate consideration for the execution of this Agreement.


7. Nondisparagement; Cooperation. Each Party agrees to refrain from engaging in
any conduct, verbal or otherwise, that would disparage or harm the reputation of
the other. Such conduct shall include, but not be limited to, any negative
statements made verbally or in writing by Employee about the Company or any of
the Released Parties, or by the Company or any of the Released Parties about
Employee. Employee agrees to cooperate with the Company and its advisors in
connection with business matters in which the Employee was involved or any
claims, investigations, administrative proceedings or lawsuits which relate to
his employment with the Company and of which the Employee has knowledge. Any
request for cooperation will be upon reasonable advance notice. The Company
shall pay Employee’s reasonable out of pocket expenses in connection with such
cooperation.


8. Property and Confidential Information. (a) Employee acknowledges that the
Company has furnished, and may continue to furnish, him with information (the
“Confidential Information”) that is secret, non-public or otherwise
confidential, including without limitation: the Company’s technical and business
information, whether patentable or not, which is of a confidential, trade
secret, or proprietary character, and which was either developed by the Company,
with others or by others; lists of customers; identity of customers; identity of
prospective customers; contract terms; bidding information and strategies;
pricing methods or information; computer software; computer software methods and
documentation; hardware; the Company’s methods of operation; the procedures,
forms and techniques used in servicing the Company’s customers; claims or
potential claims by or against the Company or any other Released Party,
strategies and future plans, and corporate governance matters. In consideration
of receiving and retaining payments or benefits under this Agreement, Employee
shall not disclose to anyone, including without limitation, any person, firm,
corporation or other entity, or publish, or use for any purpose, any
Confidential Information, except as explicitly authorized in writing by the
Company. Employee agrees that if it appears that Employee will be compelled by
law or judicial process to disclose any Confidential Information to avoid
potential liability, Employee will notify the Company in writing immediately
upon Employee’s receipt of a subpoena or other legal process and will cooperate
with the Company to minimize publication of the subject Confidential
Information. The agreements contained in the foregoing two sentences shall
terminate on the third anniversary of the Effective Date.


(b) Notwithstanding the provisions of Section 8(a), Employee is authorized to
use the Confidential Information as necessary for the performance of services
for the Company. Employee will promptly return to the Company all originals and
copies of all documents and information in any form relating to the business of
the Company or any of the other Released Parties by the earlier of the
Separation Date or December 31, 2014.


9. Choice Of Law And Venue. The Parties agree that the Agreement shall be
performed in Harris County, Texas and that the laws of the State of Texas shall
govern the enforceability, interpretation and legal effect of this Agreement.
The Parties also agree that venue of any action to enforce the provisions of
this Agreement, or any document executed in connection with this Agreement,
shall be in Harris County, Texas.


10. Change In Control Agreement. The parties acknowledge a separate Change In
Control Agreement with Employee dated May 27, 2014 (the “Change In Control
Agreement”). To the extent compensation is received by Employee under the Change
In Control Agreement, Employee shall not be entitled to any of the Deferred
Compensation listed in 4(c), above.


--------------------------------------------------------------------------------

Page 5 of 7



--------------------------------------------------------------------------------



11. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties, and supersedes all prior understandings and
agreements, if any, among or between the Parties with respect to the subject
matter of this Agreement. There are no representations, agreements, arrangements
or understandings, oral or written, concerning the subject matter of this
Agreement between the Parties that are not fully expressed or incorporated by
reference in this Agreement. Notwithstanding the foregoing two sentences of this
Section 9, any existing agreements between Employee and the Company or any of
its subsidiaries or affiliates with respect to proprietary information,
inventions, non-competition or non-solicitation, including without limitation
the Proprietary Information Agreement, shall remain in full force and effect.


12. Continuity of Employment. For and in consideration of the compensation
described in Section 4, as well as the covenants and promises contained in this
Agreement, Employee agrees to continue his employment with Company through
December 31, 2014. In the event Employee is determined, by the sole and
exclusive judgment of the Board of Directors, to be unable to adequately perform
his duties, for reasons beyond his reasonable control, prior to December 31,
2014, the Separation Date shall be deemed to be the date when such determination
is made and Employee shall still be entitled to the compensation described in
Section 4 contained herein.
13. Amendments. Any modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement shall be binding only
if evidenced in writing signed by each Party. This Agreement cannot be changed
or terminated orally, but may be changed only through a written document
executed by both Parties.


14. Severability. If any term of this Agreement shall be determined by a court
of competent jurisdiction to be illegal, invalid, unconscionable or
unenforceable, the remaining provisions will remain effective and legally
binding, and the illegal, invalid, unconscionable or unenforceable term shall be
deemed not to be a part of this Agreement.


15. Binding Effect. This Agreement and the terms, covenants, conditions,
provision , obligations, undertakings, rights and benefits of this Agreement
shall be binding on, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, representatives, officers,
directors, shareholders, predecessors, successors, parents, subsidiaries,
affiliated entities, spouses, agents, attorneys, servants, Employees,
principals, partners, whether limited or general, and assigns, if any. In the
event of Employee’s death, prior to the Separation Date, Employee’s Separation
Date shall be deemed the date of death, and the compensation contained in
section 4 shall be payable to Employee’s estate in accordance with the payment
terms in section 4. Each of the Parties represents and warrants that he or it
has the authority to act on his or its behalf and to bind him or it to this
Agreement.


16. Disputes Relating to Agreement. If any action at law or in equity, including
without limitation an action for declaratory relief, is brought to enforce or
interpret the provisions of this Agreement, the party prevailing in the action
shall recover from the adverse party his or its actual damages and reasonable
costs and expenses, including without limitation reasonable attorneys’ fees
incurred in connection with the action. In the event of the violation or
threatened violation of any of the covenants or promises in this Agreement, the
non-breaching party shall be entitled to injunctive relief, both preliminary and
final, enjoining and restraining the violation or threatened violation, which
injunctive relief shall be in addition to all other remedies available to the
non-breaching party, at law or in equity.


[Intentionally left blank]
























--------------------------------------------------------------------------------

Page 6 of 7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.
 
 
FURMANITE CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph E. Milliron
 
 
 
 
 
 
 
 
 
Name:
Joseph E. Milliron
 
 
 
Date:
July 30, 2014
 
 
 
Title:
President & COO
 
 
 
 
 
 
 
 
EMPLOYEE, CHARLES R. COX
 
 
 
 
 
 
 
 
 
 
 
/s/ Charles R. Cox
 
 
 
 
 
 
 
 
 
Date:
July 30, 2014
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



POST SEPARATION WAIVER


For and in consideration of the compensation described in Section 4 of the
Agreement attached, Charles R. Cox (“Employee”) affirms the language indicated
in Section 6(a), above for all matters through the date listed below.


 
 
EMPLOYEE, CHARLES R. COX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
(must be dated after Employee’s separation)





                                                


--------------------------------------------------------------------------------

Page 7 of 7



--------------------------------------------------------------------------------



Exhibit A
The following payment schedule sets forth the payments to be made in accordance
with Section 4(c) of the agreement between Charles R. Cox and Furmanite
Corporation dated July 30, 2014 (“Agreement”).
As noted in Section 4 of the Agreement, the payments below are subject to
applicable federal, state and local taxes and withholding.
July 2, 2015
 $ 136,666.67
 
October 7, 2016
 $ 10,512.82
July 17, 2015
      10,512.82
 
October 21, 2016
      10,512.82
July 31, 2015
      10,512.82
 
November 4, 2016
      10,512.82
August 14, 2015
      10,512.82
 
November 18, 2016
      10,512.82
August 28, 2015
      10,512.82
 
December 2, 2016
      10,512.82
September 11, 2015
      10,512.82
 
December 16, 2016
      10,512.82
September 25, 2015
      10,512.82
 
December 30, 2016
      10,512.82
October 9, 2015
      10,512.82
 
January 13, 2017
      10,512.82
October 23, 2015
      10,512.82
 
January 27, 2017
      10,512.82
November 6, 2015
      10,512.82
 
February 10, 2017
      10,512.82
November 20, 2015
      10,512.82
 
February 24, 2017
      10,512.82
December 4, 2015
      10,512.82
 
March 10, 2017
      10,512.82
December 18, 2015
      10,512.82
 
March 24, 2017
      10,512.82
December 31, 2015
      10,512.82
 
April 7, 2017
      10,512.82
January 15, 2016
      10,512.82
 
April 21, 2017
      10,512.82
January 29, 2016
      10,512.82
 
May 5, 2017
      10,512.82
February 12, 2016
      10,512.82
 
May 19, 2017
      10,512.82
February 26, 2016
      10,512.82
 
June 2, 2017
      10,512.82
March 11, 2016
      10,512.82
 
June 16, 2017
      10,512.82
March 24, 2016
      10,512.82
 
June 30, 2017
      10,512.82
April 8, 2016
      10,512.82
 
July 14, 2017
      10,512.82
April 22, 2016
      10,512.82
 
July 28, 2017
      10,512.82
May 6, 2016
      10,512.82
 
August 11, 2017
      10,512.82
May 20, 2016
      10,512.82
 
August 25, 2017
      10,512.82
June 3, 2016
      10,512.82
 
September 8, 2017
      10,512.82
June 17, 2016
      10,512.82
 
September 22, 2017
      10,512.82
July 1, 2016
      10,512.82
 
October 6, 2017
      10,512.82
July 15, 2016
      10,512.82
 
October 20, 2017
      10,512.82
July 29, 2016
      10,512.82
 
November 3, 2017
      10,512.82
August 12, 2016
      10,512.82
 
November 17, 2017
      10,512.82
August 26, 2016
      10,512.82
 
December 1, 2017
      10,512.83
September 9, 2016
      10,512.82
 
December 15, 2017
      10,512.83
September 23, 2016
      10,512.82
 
December 29, 2017
      10,512.83
 
 
 
 
 
 
 
 
Total
 $ 820,000.00
 
 
 
 
 


